DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Allowability Notice is in reply to the amendment/request for reconsideration after Non-final rejection (hereinafter “Response”) dated 04/19/2022.  Claim(s) 1-17 are presently pending.  Claim(s) 1, 3, 7, 10, and 16 is/are amended.

Election/Restrictions
Claims 1 and 10 are allowable. The restriction requirement of election of species, as set forth in the Office action mailed on 10/14/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A-E of cooling conduit configuration and Species A-D of Pin configuration is withdrawn.  Claims 2, 6, 8, 11-12, and 17, directed to non-elected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim, each being dependent upon either claim 1 or claim 10. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The double patenting rejection of claims 1-5, 7, 9-10, and 13-16 is withdrawn in light of the submitted amendment to the claims.

Response to Arguments
Regarding the rejection of claim(s) 1, 3-4, 7, 9-10, 13-14, and 16 under 35 USC 103 as being unpatentable over Propheter-Hinckley (US Pat. Pub. No. 2016/0017717) in view of Beabout (US Pat. No. 5,511,309), Spangler (US Pat. Pub. No. 2012/0076660), and Thatcher (US Pat. No. 6,190,120), and of claims 5 and 15 under 35 USC 103 as being unpatentable over Propheter-Hinckley as modified by Beabout, Spangler, and Thatcher, and in further view of Otero (US Pat. Pub. No. 2013/0232991), the applicant(s) argues that these references, separately or combined, do not teach that the fourth surface extends axially from the third surface, as required by the amended claims 1 and 10.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claim(s) 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the limitation “a downstream boundary of the second conduit defined by a fourth surface that extends axially from the third surface” in lines 12-13, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Propheter-Hinckley teaches a fourth surface which forms the downstream boundary of the second conduit (see prior Non-Final Rejection of 01/20/2022, para. 7), Propheter-Hinckley fails to teach or suggest that the fourth surface extends from the third surface, according to the context of the present claim 1.  Further, it would not be obvious to modify Propheter-Hinckley to have such a surface, since extending the presently identified fourth surface to extend from the third surface would block off communication between the first and second conduits, thereby significantly altering the intended cooling performance of the vane of Propheter-Hinckley, and since no motivation has been found within the art to make such a modification.  To the Examiner’s best knowledge, no reference previously cited and no reference within the relevant fields of prior art (gas turbine engine blade/vane cooling) discloses all of the limitations of claim 1, nor do any of these references provide teachings or motivation which may have made a modification of the prior art according to claim 1 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 1 and all dependent claims is patentably distinct over prior art.
Regarding claim 10, the limitation “a downstream boundary of the second conduit defined by a fourth surface that extends axially from the third surface” in lines 17-18, in conjunction with the remaining claim language, is neither taught nor suggested by the prior art as a whole, either alone or in combination.  Further a modification of the prior art cited above in order to produce the cited limitation would not have been obvious to one of ordinary skill in the art before the filing date of the claimed invention.  
Specifically, while Propheter-Hinckley teaches a fourth surface which forms the downstream boundary of the second conduit (see prior Non-Final Rejection of 01/20/2022, para. 7), Propheter-Hinckley fails to teach or suggest that the fourth surface extends from the third surface, according to the context of the present claim 10.  Further, it would not be obvious to modify Propheter-Hinckley to have such a surface, since extending the presently identified fourth surface to extend from the third surface would block off communication between the first and second conduits, thereby significantly altering the intended cooling performance of the vane of Propheter-Hinckley, and since no motivation has been found within the art to make such a modification.  To the Examiner’s best knowledge, no reference previously cited and no reference within the relevant fields of prior art (gas turbine engine blade/vane cooling) discloses all of the limitations of claim 10, nor do any of these references provide teachings or motivation which may have made a modification of the prior art according to claim 10 to be obvious.  It is thus concluded that, due to the limitation designated above, the claim language of claim 10 and all dependent claims is patentably distinct over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee Jr. can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745               

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745